Citation Nr: 0024932	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-07 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to June 24, 1996 
for an award of a 10 percent disability evaluation for stress 
reaction involving the right tibia.

2.  Entitlement to an effective date prior to June 24, 1996 
for an award of a 10 percent disability evaluation for stress 
reaction involving the left tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active duty from December 1983 to March 1989.  
These matters come to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

REMAND

By way of history, in January 1990, the RO granted service 
connection for 1) stress reaction of the right leg, with 
tibial thickening and abnormal bone scan with tenderness, 
posterior medial margin of tibia; and 2) stress reaction of 
the left leg, with tibial thickening and abnormal bone scan 
with tenderness, posterior medial margin of tibia.  In 
addition, the RO assigned a 10 percent rating for each 
disability.  

In March 1991, however, the RO notified the veteran that it 
had reduced the 10 percent ratings to zero percent based on 
evidence that the disabilities had improved.  The veteran did 
not appeal this decision. 

In June 1996, the veteran filed a claim for entitlement to a 
compensable rating for his service-connected right and left 
leg disabilities.  After a timely appeal of the RO's denial, 
in a November 1998 decision the Board granted 10 percent 
ratings for the veteran's right and left leg disabilities.   

In a December 1998 decision, the RO assigned effective dates 
of June 24, 1996, the date that the RO received the veteran's 
increased rating claim for the right and left leg disability.
 
In his December 1998 notice of disagreement, the veteran 
contends that the effective date for the 10 percent 
disability ratings should be March 29, 1989, which is the day 
he was discharged from service.  The Board notes that the 
effective date of the original award of service connection 
for this disability is March 30, 1989, the day after the 
veteran was discharged from service.

Significantly, however, it is important to note that the 
veteran later contends in his March 1999 substantive appeal 
that the RO's March 1991 rating decision was clearly and 
unmistakably erroneous in reducing the evaluations for stress 
reactions involving the right and left tibia from 10 percent 
to zero percent.  The RO, however, has not subsequently 
adjudicated these issues.  Therefore, the Board does not have 
jurisdiction to decide them in the first instance.  See 
Shockley v. West, 11 Vet. App. 208, 214 (1998) (a 
jurisdiction-conferring notice of disagreement cannot be 
filed if the claim has not been adjudicated by the RO).  

Because the veteran's appeal pertains to entitlement to an 
earlier effective date for the grant of the increased ratings 
for the issues on appeal, the raised claim that the RO 
committed clear and unmistakable error in the March 1991 
decision that reduced the ratings to zero, is inextricably 
intertwined with his current appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

After undertaking any development deemed 
to be appropriate, the RO should 
adjudicate the issue of whether the March 
1991 rating decision was based on clear 
and unmistakable error in reducing the 
veteran's 10 percent ratings for a 1) 
stress reaction of the right leg, with 
tibial thickening and abnormal bone scan, 
with tenderness, posterior medial margin 
of tibia and 2) stress reaction of the 
left leg,  with tibial thickening and 
abnormal bone scan, with tenderness, 
posterior medial margin of tibia, from 10 
percent to zero percent.  The veteran and 
his representative should be properly 
notified of the decision and afforded 
appellate rights.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration of all issues which are appropriately subject 
to appellate review.  The purpose of this REMAND is to afford 
the veteran due process of law, and the Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999)



